Case: 11-60461     Document: 00511766129         Page: 1     Date Filed: 02/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012

                                     No. 11-60461                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



SUSAN LEE

                                                  Petitioner-Appellant
v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent-Appellee



                      Appeal from the United States Tax Court,
                              Internal Revenue Service


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        The appellant taxpayer challenges a $5,000 penalty imposed by the IRS
for filing a frivolous return and a $1,000 penalty imposed by the Tax Court for
using frivolous and groundless arguments. We affirm.
        The taxpayer filed a timely tax return for taxable year 2004 reporting
income she received from two entities which had withheld tax on those earnings.
Two years later she filed an amended tax return modifying her 1099 form
reflecting that she received zero compensation from the entities listed on the

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60461   Document: 00511766129     Page: 2   Date Filed: 02/23/2012



                                 No. 11-60461

1099. She sought a return of the taxes previously paid because, she argued, the
amounts shown on her original1099 were not taxable income, that she was not
a person subject to tax penalty or levee and that she was not involved in a trade
or business.
      We agree with the Tax Court that the taxpayer’s amended tax return was
frivolous on its face and that the IRS was completely justified in assessing the
$5,000 penalty for filing a frivolous return under I.R.C. § 6702. Thereafter the
taxpayer made nothing but frivolous and groundless arguments to the appeals
office and the Tax Court.
      The Tax Court did not err in sustaining the penalty imposed by the
Internal Revenue Service or in sua sponte imposing a $1,000 penalty for
maintaining a frivolous proceeding under I.R.C. § 6673. The Tax Court correctly
permitted the proposed levy to go forward to collect the penalties.
      AFFIRMED.




                                       2